Citation Nr: 0107792	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal. 


REMAND

This appeal arises out of the veteran's claim that she 
currently experiences severe low back pain as a result of her 
service-connected right knee disability.  The record reveals 
that service connection is currently in effect for arthritis 
of the right knee, with limited motion, and instability of 
the right knee.  More specifically, the veteran alleges that 
the deconditioning and resulting atrophy of her right leg 
muscles, which has resulted from her service-connected right 
knee disability, has caused a shortening of her right lower 
extremity, which has led to an abnormal gait, and placed 
stress on her lower back.  She has been treated by a number 
of private and VA physicians and medical specialists and 
underwent a VA examination in February 1999.  Upon a review 
of the medical evidence of record, the Board finds that the 
evidence is conflicting, as outlined below.

The record reveals that in October 1998, the veteran 
underwent a consultation with a chiropractor due to lower 
back pain.  Following a complete examination, the 
chiropractor opined that the veteran's low back pain was 
secondary to deconditioning of the lower extremity with 
alteration of her gait and biomechanics.  There is no 
indication that the chiropractor reviewed any of the 
veteran's prior medical records.

In November 1998, the veteran began physical therapy at a VA 
medical center.  The nurse practitioner noted that the right 
sacroiliac joint seemed to be displaced posteriorly by 1.5 
centimeters and that it appeared to make the veteran's right 
lower extremity about 3/4 inches shorter when compared the 
posterior sacroiliac spine with the anterior sacroiliac 
spine, bilaterally.  Those treatment records do not contain 
any other references to a is leg length discrepancy.

In February 1999, the veteran underwent a VA examination.  A 
specific finding was made that she did not have any leg 
length discrepancy.  An opinion, however, was not rendered at 
that time regarding the probability of the veteran's back 
pain being a result of her right knee condition.  The 
examiner was requested several times to render an opinion and 
in March 1999, the examiner opined that the veteran's spine 
problem was not connected with the knee as it was a 
completely separate problem.  In May 1999, a second VA 
physician reviewed the veteran's records for the express 
purpose of rendering an opinion regarding the effects, if 
any, of the veteran's right knee condition on her lower back.  
That physician adopted the finding of the February 1999 
examiner that the veteran did not have any "significant leg 
length discrepancy" notwithstanding the evidence of record 
that she appeared to have a 3/4 inch discrepancy and atrophy in 
the right leg muscles causing an alteration of gait.  Based 
on that premise, the physician opined that the veteran's 
degenerative arthritis of the spine was in no way related to 
her right knee as, "there is no place in the medical 
literature where there has ever been any association or 
relationship between knee arthritis and ... the development of 
any degenerative arthritis in the lower back unless there was 
a significant leg length discrepancy which this veteran does 
not have."  (emphasis added).

Subsequent to the rendering of the above-outlined May 1999 
opinion, which was rendered by a non-examining physician, the 
veteran reiterated her assertion that her right leg is 
shorter than her left leg as a result of the numerous 
surgeries she had had performed on the right knee, as well as 
on her inability to fully extend the right leg.  The veteran 
requested a new examination.

The Board finds that the evidence of record, summarized in 
pertinent part above, presents a conflict in this case 
regarding whether or not the veteran has a leg length 
discrepancy, and if so, whether such discrepancy is causing 
her back pain, or whether any current back disorder is 
proximately due to her service-connected right knee 
disability.  The Board further finds that in light of this 
conflict, the veteran should be afforded an additional VA 
examination to resolve this conflict, and to offer a clear 
picture of the nature of any current back disorder, as well 
as any possible relationship to the veteran's service-
connected right knee disability, or some other incident of 
the veteran's active military service.  See 38 C.F.R. § 3.102 
(2000); Gilbert v. Derwinski, 1Vet. App. 49 (1990).

Additionally, because the RO has not yet considered whether 
any further notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000), it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she identify any other 
records, both VA and non-VA, reflecting 
treatment for a lumbar spine disorder, 
which are not already associated with her 
claims folder.  If the veteran identifies 
any such records, the RO should assist 
the veteran in obtaining such records.  
All requests for records, and responses 
to such requests, should be clearly 
documented in the veteran's claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent, and etiology of any back 
disorder that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The claims file 
is to be made available to the examiner, 
along with a copy of this REMAND.  The 
examiner is specifically requested to 
review the veteran's medical records in 
conjunction with performing this 
examination, particularly the records 
outlined in the remand above, including 
but not limited to the October 1998 
private chiropractor records, the 
November 1998 VA treatment records, and 
the February, March, and May 1999 VA 
examinations/medical opinions.  The 
examiner is requested to offer an opinion 
as to the following:  1) whether it is at 
least as likely as not that any current 
back disorder was proximately caused by 
or aggravated by the veteran's right knee 
disability; and, 2) whether the veteran 
currently has a "significant leg length 
discrepancy," and if so whether such 
discrepancy was caused by the right knee 
disability, and contributed to a back 
disorder.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" the claims file must be 
made available to the examiner for 
review.

3.  The RO should undertake any 
additional development necessary for 
compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

4.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



